Citation Nr: 9926670	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-10 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for cardiovascular disease, claimed as 
hypertension and a heart condition. 

2.  Entitlement to service connection for gouty arthritis, 
claimed as swelling of the right ankle.

3.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1955 to 
December 1957 and from October 1961 to August 1962.  The 
appellant had additional service with the reserves.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied entitlement to service 
connection for cardiovascular disease, gouty arthritis and 
for a back condition. 


FINDINGS OF FACT

1.  In an unappealed rating decision dated in January 1993, 
the RO denied the veteran entitlement to service connection 
for coronary artery disease with hypertension.

2.  That evidence associated with the claims file subsequent 
to the January 1993 decision which is neither cumulative nor 
redundant, bears directly, but not substantially upon the 
claim of entitlement to service connection for cardiovascular 
disease, claimed as hypertension and a heart condition, and 
by itself and in connection with evidence previously 
assembled is not so significant that it must be considered to 
decide fairly the merits of the claim.

3.  The claims of entitlement to service connection for gouty 
arthritis, claimed as swelling of the right ankle and for a 
back condition are not supported by cognizable evidence 
demonstrating that the claims are plausible or capable of 
substantiation. 





CONCLUSIONS OF LAW

1.  The January 1993 RO decision that denied entitlement to 
service connection for coronary artery disease with 
hypertension is final.  38 U.S.C.A. §  7105 (West 1991); 38 
C.F.R. § 3.104(a) (1998). 

2.  New and material evidence to reopen the claim for 
entitlement to service connection for cardiovascular disease, 
to include hypertension and a heart condition, has not been 
submitted, and the veteran's claim for that benefit has not 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1998).

3.  The claims of entitlement to service connection for gouty 
arthritis, claimed as swelling of the right ankle and for a 
back condition are not well grounded.  38 U.S.C.A. § 5107 
(West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

The claims file contains reference to missing service medical 
records.  Efforts made to obtain copies have been well 
documented.  In this regard, where service medical records 
are missing, VA has a heightened duty to explain its findings 
and conclusions and, if applicable, to consider carefully the 
benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Nevertheless, the Board is satisfied that, to the 
extent possible, all relevant records have been located.  The 
VA has exhausted sources suggested by the veteran, and he has 
been given the opportunity to supplement the record.  For 
these reasons, the Board finds that any duty to assist the 
appellant in these regards has been discharged.  Inability to 
obtain missing documents is not a cause for remand where that 
remand would probably be futile anyway.  Marciniak v. Brown, 
10 Vet. App. 198 (1997).  Accordingly, a decision by the 
Board is not precluded.

With respect to the veteran's period of service with the 
reserves, the law provides that a veteran may obtain 
compensation for a disability incurred in the line of duty, 
or aggravated in the line of duty, in the active military, 
naval, or air service.  38 U.S.C. § 1131.  The phrase "in 
the active military, naval, or air service" includes: (1) 
active duty or a period of active duty for training during 
which a person was disabled or died from a disease or injury; 
and (2) any period of inactive duty training during which a 
person was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C. § 101(24); 38 
C.F.R. § 3.6(a) (1998).  The legislative intent of these 
statutory provisions was to compensate those serving on 
inactive training duty only for injuries, not diseases like a 
myocardial infarction, which is not an "injury" for 
purposes of 38 U.S.C. §§ 101(21), 1131.

New and Material Evidence-Cardiovascular Disease

In an unappealed rating decision in January 1993, the RO 
denied entitlement to service connection for a cardiovascular 
condition, then claimed as coronary artery disease with 
hypertension.  Inasmuch as the veteran did not perfect a 
timely appeal, the RO's decision is final.  38 U.S.C.A. § 
7105.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C. §§ 5108, 7104(b).  In 
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998):  the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  Winters v. West, No. 
97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).  There is 
no duty to assist in the absence of a well-grounded claim.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied, sub nom. Epps v. West, 118 S. Ct. 2348 (West 1998).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge, 155 at 1363.  

In the rating decision on appeal, the RO denied entitlement 
to service connection for a cardiovascular disease, claimed 
as hypertension and a heart condition without considering the 
preliminary issue of whether the veteran had submitted new 
and material evidence to reopen the claim.  However, the 
Board has jurisdiction to consider the issue of whether new 
and material evidence has been submitted because that issue 
is part of the same "matter" of whether the veteran is 
entitled to service connection for cardiovascular disease.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) that the 
Board has jurisdiction to decide "all questions in a matter" 
on appeal).  When a claimant submits a claim for service 
connection for a disability, the question of whether there is 
new and material evidence to reopen the claim is implicated 
where there is a prior final decision regarding that claim.  
Id. at 392.  Although these are two separate questions, they 
are components of a single claim for service connection.  Id.  
Thus, the issue on appeal has been recharacterized on the 
first page of this decision.  See also Barnett v. Brown, 8 
Vet. App. 1, 4 (1995) (Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of the RO's actions); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See 38 U.S.C.A. §§ 5104, 5107(a), 
7104(a), and 7105(d)(1) (West 1991); 38 C.F.R. §§ 3.103(a), 
3.103(c)(1), 3.103(c)(2), 3.103(d), 19.9, 19.25, 19.29, and 
19.131 (1998); see also VAOPGCPREC 16-92 (1992).  Therefore, 
the Board must decide whether the veteran will be prejudiced 
by its consideration of the issue.

Although the relevant statutes and regulations regarding new 
and material evidence were not included in the statement of 
the case, the veteran's due process rights are not violated 
by this Board decision.  When the RO denied the veteran's 
claim of entitlement to service connection for cardiovascular 
disease in January 1993, it necessarily reviewed all of the 
evidence of record to reach that decision.  Since the Board 
must review all of the evidence of record in order to 
determine whether new evidence has been presented and whether 
it is material to the underlying issue, the appellant is not 
prejudiced by the Board's consideration of the preliminary 
issue of whether new and material evidence has been 
submitted.

The claims file contains numerous references to missing 
service medical records along with documented attempts to 
secure pertinent copies.  The evidence that was of record at 
the time of the January 1993 rating decision, nevertheless, 
references the veteran's separation examination from 1957.  
However, that report along with any associated records appear 
to have been misplaced.  

In the context of the current claim, a copy of the 1957 
separation examination has been obtained along with a copy of 
an entrance examination in 1961 correlating to the veteran's 
second period of service. 

The veteran's entrance examination in August 1961 is silent 
as to any cardiac condition.  His blood pressure was reported 
as 138/74 in 1957 and 130/84 in 1961.  As mentioned above, 
the claims file also contains some medical records associated 
with the appellant's reserve service.  Reserve medical 
records from May 1978 similarly are silent as to any 
cardiovascular conditions, and blood pressure was then 
reported as 126/78.  In September 1988, the appellant denied 
heart trouble, high or low blood pressure, foot trouble and 
back pain; the associated examination failed to identify any 
pertinent pathology, but his blood pressure at that time, 
some 26 years after active service, was 160/100.  The veteran 
was not taking any medications at that time.  He was assessed 
as a future risk for coronary heart disease.  Results of an 
examination in 1992 showed a probability of coronary artery 
disease.  Treatment records from 1992 to 1997 reflect 
treatment for hypertension and coronary artery disease; some 
lower extremity edema was noted and heart medications were 
adjusted.  The veteran reported a ten year history of 
hypertension in 1993.  At a VA examination in 1997, the 
veteran reported a thirty-five year history of hypertension.  
No medical authority has associated the veteran's 
cardiovascular condition or his hypertension condition to his 
active service.

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's assertions that his hypertension results 
from his active duty and the other lay statements do not 
serve his claim in a meaningful way, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that 
laypersons are not competent to offer medical opinions), nor 
do they provide a sufficient basis for reopening the 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim). 

The Board finds that the evidence recently submitted bears 
directly, but not substantially upon the specific matters 
under consideration, and by itself and in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claim.  
Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claims, the prior decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.



Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  If a malignant tumor or skin cancer is 
manifest to a degree of 10 percent within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1132, 
1133 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).  If a condition noted during service is not shown to 
be chronic, then generally a continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "Court") has defined "well-grounded 
claim" as a "plausible claim, one which is meritorious on its 
own or capable of substantiation."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Id.  A claim must be more than 
just an allegation; a claimant must submit supporting 
evidence.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  If a claim is not well-grounded, the Board does not 
have jurisdiction to adjudicate the claim.  See Boeck v. 
Brown, 6 Vet. App. 14 (1993).  A not well-grounded claim must 
be denied.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).  
If the initial burden of presenting evidence of a well-
grounded claim is not met, the VA does not have a duty to 
assist the veteran further in the development of the claim.  
See 38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81-82. 
  See also Morton v. West, No. 96-1517 (U.S. Vet. App. July 
14, 1999) (VA is prohibited from undertaking to assist a 
veteran in developing facts pertinent to his or her claim 
until such a claim is well grounded).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F. 3d 1464 
(1997).  For disorders subject to presumptive service 
connection, the nexus requirement may be satisfied by 
evidence of manifestation of the disease to the required 
extent within the prescribed time period, if any.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).

On the veteran's discharge from active service in 1957, there 
is no suggestion of any arthritis, an ankle condition or a 
back condition.  Likewise, the veteran's entrance examination 
in August 1961 is silent as to any gouty arthritis, ankle 
pathology or any back condition.  As mentioned above, the 
claims file also contains some medical records associated 
with the appellant's reserve service.  Reserve medical 
records from May 1978 similarly are silent as to any of the 
claimed conditions.  In September 1988, the appellant denied 
foot trouble and back pain; the associated examination failed 
to identify any pertinent pathology. 

On the veteran's reserve retirement examination in 1992, he 
had complaints of ankle edema; the veteran reported a history 
of right ankle injury in 1983, requiring a cast.  There was 
no history of gout at that time.  Treatment for gout was 
initiated in 1995.  At a VA examination afforded in December 
1997, the veteran reported a lot of trouble with gout and a 
long history of ankle pain.  Diagnosis was chronic synovitis 
of the right ankle, probably secondary to gouty arthritis.  
No medical authority has associated the veteran's gout or any 
right ankle pathology to his active service.  

In addition to the foregoing, the veteran denied recurrent 
back pain on his reserve separation examination.  In December 
1997, no history of back injury was provided by the veteran.  
A 1 inch by 3 inch lipoma was then appreciated in the 
subcutaneous tissue to the right of the dorsal process of L-
3.  Degenerative disc disease of the lumbar region was 
verified by X-ray.  However, no back pathology was related to 
the veteran's active duty.

With respect to the veteran's periods of active duty 
completed in 1962, the evidence fails to demonstrate 
complaints, treatment or diagnoses associated with the 
claimed disorders in active service.  Although a separation 
examination in conjunction with his discharge in 1962 could 
not be located, the Board finds that the 1978 examination is 
a virtual substitute.  The claimed conditions were not 
present at that time in 1978, some 16 years after active 
duty.  Consequently, there is no basis to conclude that the 
claimed conditions were present beforehand, i.e. during 
active service.  Any associated injury which may have been 
sustained during service was acute and transitory and did not 
result in residual disability or a chronic condition.

Although the veteran has advanced the argument that the 
claimed conditions were present during active duty, no 
competent medical authority has supported any association 
between the claimed disorders and active service.  However 
well-intentioned the veteran's statements may be, the Board 
notes that the appellant is not qualified to offer opinions 
regarding the etiology of the claimed conditions.  See Jones 
v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995), citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), in which the Court held that a veteran does 
not meet his or her burden of presenting evidence of a well 
grounded claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions.  Where, as 
here, the determinative issue involves medical etiology, 
competent medical evidence that the claim is plausible is 
required in order for the claim to be well grounded.  LeShore 
v. Brown, 8 Vet. App. 406, 408 (1995).  

The Board, noting the RO has explored available sources, is 
aware of no circumstances in this matter that would put VA on 
notice that relevant evidence may exist, or could be 
obtained, that, if true, would make these claims "plausible."  
See generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  The 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the application 
for a claim for service connection.

Finally, although the Board considered and denied this appeal 
on a ground different from that of the RO, the appellant has 
not been prejudiced by this decision.  This is because in 
assuming that the claim was well grounded, the RO accorded 
the claimant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this claim to the RO for 
consideration of the issue of whether the appellant's claims 
were well grounded would be pointless and, in light of the 
law cited above, would not result in a determination 
favorable to him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 
Fed. Reg. 49,747 (1992).  

Further, the Court has held that "when an RO does not 
specifically address the question of whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  The Board has also considered the 
doctrine of benefit of doubt under 38 U.S.C.A. § 5107, but 
finds that it is inapplicable to the case at hand inasmuch 
the veteran has not presented well grounded claims. 


Conclusion

In this case hypertension, cardiovascular disease and gouty 
arthritis are not shown as other than diseases.  Accordingly 
entitlement to service connection for such conditions on the 
basis of such conditions being identified during reserve 
service is precluded by statute.  With respect to the claim 
relating to a back condition, no history of back injury is 
claimed.  Moreover, on his separation from reserves, the 
veteran denied recurrent back pain.  Accordingly, even if the 
back condition was as a result of injury, no chronic 
condition is shown and no competent medical evidence has 
associated any back pathology to reserve service.  
Consequently, analysis of the veteran's claims from the 
perspective of his reserve service would be superfluous and 
would not produce more beneficial treatment.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for cardiovascular 
disease, to include a heart condition and hypertension, is 
not reopened.

Entitlement to service connection for gouty arthritis, 
claimed as swelling of the right ankle, is denied.

Entitlement to service connection for a back condition is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

